Case 1:20-cv-01437-CKK Document 12-2 Filed 06/16/20 Page 1 of 6




                   ATTACHMENT A
         Case
          Case1:20-cv-01437-CKK
               1:20-cv-01437-CKK Document
                                  Document12-2 Filed06/10/20
                                           11 Filed  06/16/20 Page
                                                               Page42ofof86




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                              )
MOHAMED SOLTAN,                               )       Civil Action No.: 20-cv-1437 (CKK)
    Plaintiff,                                )
                                              )
v.                                            )
                                              )
                                              )
HAZEM ABDEL AZIZ EL BEBLAWI                   )
    Defendant.                                )
                                              )


                         DECLARATION OF MOHAMED SOLTAN

        MOHAMED SOLTAN, pursuant to 28 U.S.C. §1746, hereby declares and states:

     1. I am the plaintiff in the above-captioned action, which was filed on Monday, June 1st,

        2020, under the Torture Victim Protection Act, against Hazem Abdel Aziz El Beblawi,

        former Prime Minister of Egypt.

     2. I am a former political prisoner in Egypt, who was the target of an attempted extrajudicial

        killing in August 2013 for my role in assisting foreign journalists during the Ra'aba Square

        massacre, and thereafter I was detained as a political prisoner and brutally tortured from

        August 25, 2013 to May 30, 2015.

     3. In addition to suing Defendant Beblawi, who is located in the United States, I also named

        a number of un-sued Defendants not currently amenable to suit in the United States: Abdel

        Fattah el-Sisi, the current Egyptian President and former Deputy Prime Minister for

        Security and Defense Minister; Abbas Kamel, el-Sisi’s former Chief of Staff and current

        Director of The General Intelligence Service; Mohamed Ibrahim Mustafa, also known as

        Mohamed Ibrahim, the former Egyptian Minister of the Interior; Mahmoud Sayed Abdel
    Case
     Case1:20-cv-01437-CKK
          1:20-cv-01437-CKK Document
                             Document12-2 Filed06/10/20
                                      11 Filed  06/16/20 Page
                                                          Page53ofof86




   Hamid Sha’rawi, the former Assistant Minister of Interior and Deputy Director of the

   National Security Agency and current Minister of Local Development; and, Tamer Al-

   Fergany, the former Attorney General of State Security Prosecution and current Head of

   the Anti-Corruption Authority.

4. On Wednesday, June 3, 2020, Defendant Beblawi was served personally with the

   Summons and Complaint at his home. Defendant Beblawi currently serves as an Executive

   Director, with responsibility for Egypt and the Middle East and North Africa region, at the

   International Monetary Fund in the District of Columbia.

5. I was informed that yesterday, June 9th, at 1:20 AM Cairo time, approximately 20

   uniformed and plain-clothed Ministry of Interior officers and officials raided the Soltan

   family home in AlGhori village, Berket el Sabaa City, Monofeya Governorate. They

   ransacked the home, flipping over every piece of furniture and ripping out all drawers and

   shelves and closets, overturning their contents onto the ground.

6. The Soltan family home consists of a number of apartments of different family members

   of mine. The apartments of my uncles Eid Soltan (age 53) and Ramadan Soltan (age 55

   who suffers from diabetes, and the aftermath of a hypoglycemic coma, and stroke) were

   both ransacked by police officers and others who were dressed in black clothing with long-

   barreled weapons and machine guns.

7. Authorities first raided my Uncle Eid Soltan’s apartment. Eid’s wife, Intisar, and children

   were also there. They were held at gunpoint while the house was turned upside down.

8. The officers did not show the family any search warrant, yet they went through everything

   in every room, keeping family members away from the rooms they were searching. Uncle

   Eid asked whether they had a search warrant and the officers laughed at him. The officers
    Case
     Case1:20-cv-01437-CKK
          1:20-cv-01437-CKK Document
                             Document12-2 Filed06/10/20
                                      11 Filed  06/16/20 Page
                                                          Page64ofof86




   in the apartment were receiving orders from a higher-ranked plain-clothes officer that

   remained in an unmarked car outside the family home. The family was not able to obtain

   anyone’s name or rank.

9. The officers demanded the family’s passports, national IDs, hard drives, cell phones and

   laptops. They also demanded the passwords necessary to access the devices. Uncle Eid

   gave them what they demanded, and they went into one of the bedrooms, shut the door and

   stayed in there for 30 minutes.

10. The officers thereafter interrogated the family members about their call logs and social

   media activity and their connections with me.

11. After long arguments with family members, the officers agreed not to confiscate the

   electronics and left them at the house. Nonetheless, upon restarting the devices the laptop

   settings were significantly changed and it appeared there were significant deletions and

   corruptions of data.

12. My uncle and his family were concerned, given their prohibition from entering the rooms,

   that the security officials had bugged their homes and devices.

13. When Uncle Eid asked why the officers were doing this, an officer responded, “We are not

   interested in arresting anyone, just yet.” The officer in charge at the scene also said “We’re

   just here to remind you that we are still around.” He also stated, “We will be back.” Not

   surprisingly my Uncle Eid and his family were terrified about this raid in the middle of the

   night, the questions about me, and the threats of further action.

14. These officers remained in Uncle Eid’s house for about an hour, until nearly 2:30a.m.

15. The officers then raided my Uncle Ramadan Soltan’s apartment in the same family home,

   also without presenting him with a search warrant. His wife Naglaa and their children were
    Case
     Case1:20-cv-01437-CKK
          1:20-cv-01437-CKK Document
                             Document12-2 Filed06/10/20
                                      11 Filed  06/16/20 Page
                                                          Page75ofof86




   also present. Again, the officers demanded their mobile devices and searched them on the

   spot, and questioned the family in detail about me and their connection to me. One of the

   higher-ranking officers used Uncle Ramadan and his family’s phones to open my Facebook

   page and asked the family about their relationship with me and the last time they spoke to

   me.

16. After questioning the family about their relationship with me, the officer noted that the

   men’s beards were too long, telling them: “shave it off.” When they responded that they

   had been quarantining, he said, “When I come back, I don’t want to see beards.” Beards

   in Egypt are signs of religious piety, which is discouraged under the current regime.

17. Approximately 20 officers took part in raiding both homes. These officers were heavily

   armed with automatic weapons.

18. This was particularly terrorizing to the young children in the family as well as Uncle

   Ramadan, as he suffers from multiple co-morbidities and was only recently released from

   the ICU after suffering a stroke.

19. All family members were held at gunpoint as the officers barged into the homes and

   searched them extensively, and asking questions and making comments about me. The

   officers left the homes in a completely ransacked state with significant damage to the

   family’s property.

20. I am terrified of the prospect of my entire extended family being punished for my attempt

   to seek justice for the torture I endured. I am further terrified by the fact that my father

   remains in prison, where, as detailed in the Complaint, he was tortured within my hearing.

   He too has multiple health issues, including diabetes.
        Case
         Case1:20-cv-01437-CKK
              1:20-cv-01437-CKK Document
                                 Document12-2 Filed06/10/20
                                          11 Filed  06/16/20 Page
                                                              Page86ofof86




   21. I have no doubt that these actions were taken as reprisals against me and to threaten my

       family in Egypt to intimidate me for filing and continuing this lawsuit. The security

       apparatus first tortured me and my father. Now they are intimidating and threatening

       further actions against my family members, right after this suit was served on Defendant

       Beblawi and identified the un-sued Defendants.


I declare under penalty of perjury that the foregoing is true and correct.




                 6.10.20
Executed on:__________________                                ________________________
                                                              Mohamed Soltan
